Citation Nr: 9928517
Decision Date: 09/30/99	Archive Date: 12/06/99

DOCKET NO. 98-10 297A              DATE SEP 30, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Manila, Philippines

THE ISSUE

Whether there was clear and unmistakable error in the Board of
Veterans' Appeals May 1998 decision which denied entitlement to
service connection for the cause of the veteran's death. 

ATTORNEY FOR THE BOARD 

Amanda Blackmon, Counsel 

INTRODUCTION

The veteran had recognized military service from November 1941 to
June 1942, and from February 1945 to June 1946. He was a prisoner
of war from April 10, 1942 to June 28, 1942. The veteran expired in
November 1986. The appellant is the veteran's widow. 

FINDINGS OF FACT

1. In a May 1998 decision, the Board denied the appellant's claim
for service connection for the cause of the veteran's death.

2. The Board's May 1998 decision was supported by the evidence then
of record, and it is not shown that the applicable statutory and
regulatory provisions existing at that time were ignored or
incorrectly applied.

CONCLUSION OF LAW

The Board's May 1998 decision did not contain clear and
unmistakable error. 38 U.S.C.A. 7111 (West Supp. 1998); 64 Fed.
Reg. 2134-2141 (January 13, 1999) and 64 Fed. Reg. 7090-91
(February 12, 1999) (to be codified at 38 C.F.R.  20.1400-20.1411).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board denied the appellant's claim for service connection for
the cause of the veteran's death in a May 1998 decision. This
determination was predicated upon a finding that, no disease of
service origin contributed to the cause of the veteran's death.
Specifically, it was determined that there was no contemporaneous
medical evidence of record to substantiate the veteran's reported
onset of pulmonary tuberculosis during service or within the
presumptive period. Further, the appellant presented no competent
medical evidence of a causal relationship between pulmonary
tuberculosis for which the veteran was treated several years
following service and which was an underlying cause of his death,
and his period of service. Thus, in the absence of evidence showing
a causal relationship between the

2 -

veteran's pulmonary tuberculosis and any event of service, there
was no plausible basis on which to find the claim well-grounded.
See Caluza v. Brown, 7 Vet. App. 498, 606 (1995).

Following the Board's May 1998 decision, the moving party submitted
a statement which was construed as a request for reconsideration of
that determination. Reconsideration of the determination was denied
in July 1998. At that time, the appellant was informed that the
Board was in the process of promulgating regulations regarding
revision of prior Board decisions on the grounds of clear and
unmistakable error (CUE), and had decided to defer determinations
on all such requests until these regulations had been finalized. In
April 1999, the Board provided to the moving party a copy of the
pertinent regulations regarding a request for CUE review of a Board
decision. She was advised to review the pertinent regulations and
specifically confirm that she wished to proceed with CUE review.

Motions for review of prior Board decisions on the grounds of CUE
are adjudicated pursuant to the Board's Rules of Practice at 64
Fed. Reg. 2134-2141 (1999) and 64 Fed. Reg. 7090-91 (February 12,
1999) (to be codified at 38 C.F.R. 20.1400-1411). Pursuant to 64
Fed. Reg. 2134, 2139 (1999) (to be codified at 38 C.F.R.
20.1404(b)), the motion alleging CUE in a prior Board decision must
set forth clearly and specifically the alleged CUE, or errors of
fact or law in the Board decision, the legal or factual basis for
such allegations, and why the result would have been different but
for the alleged error. Non-specific allegations of failure to
follow regulations or failure to give due process, or any other
general, non-specific allegations of error, are insufficient to
satisfy the requirement of the previous sentence. Motions that fail
to comply with the requirements set forth in this paragraph shall
be denied. The Board notes that it has original jurisdiction to
determine whether CUE exists in a prior final Board decision.

3 - 

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 2139
(1999), and is to be codified at 38 C.F.R. 20.1403, relates to what
constitutes CUE and what does not, and provides as follows:

(a) General. Clear and unmistakable error is a very specific and
rare kind of error. It is the kind of error, of fact or of law,
that when called to the attention of later reviewers compels the
conclusion, to which reasonable minds could not differ, that the
result would have been manifestly different but for the error.
Generally, either the correct facts, as they were known at the
time, were not before the Board, or the statutory and regulatory
provisions extant at the time were incorrectly applied.

(b) Record to be reviewed.--(1) General. Review for clear and
unmistakable error in a prior Board decision must be based on the
record and the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after July 21,
1992. For a Board decision issued on or after July 21, 1992, the
record that existed when that decision was made includes relevant
documents possessed by the Department of Veterans Affairs not later
than 90 days before such record was transferred to the Board for
review in reaching that decision, provided that the documents could
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error. To warrant
revision of a Board decision on the grounds of clear and
unmistakable error, there must have been an error in the

4 -

Board's adjudication of the appeal which, had it not been made,
would have manifestly changed the outcome when it was made. If it
is not absolutely clear that a different result would have ensued,
the error complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and unmistakable
error.--(1) Changed diagnosis. A new medical diagnosis that
"corrects" an earlier diagnosis considered in a Board decision.

(2) Duty to assist. The Secretary's failure to fulfill the duty to
assist.

(3) Evaluation of evidence. A disagreement as to how the facts were
weighed or evaluated.

(e) Change in interpretation. Clear and unmistakable error does not
include the otherwise correct application of a statute or
regulation where, subsequent to the Board decision challenged,
there has been a change in the interpretation of the statute or
regulation.

(Authority: 38 U.S.C.A. 501(a), 7111).

The Board points out that a review for CUE in a prior Board
decision must be based on the record and the law that existed when
that decision was made.

In this case, the moving party has not demonstrated that the Boards
May 1998 decision contains CUE. As the Board pointed out, there was
no competent medical evidence presented which established a causal
relationship between pulmonary tuberculosis, an underlying cause of
the veteran's death, and his period of service. The moving party
has maintained that the veteran was treated proximate to his

5 - 

release from service for pulmonary tuberculosis, and that treatment
for this condition continued thereafter until the time of his
death. She contends, therefore, that the evidence demonstrates that
the veteran's pulmonary tuberculosis was of service origin and
contributed to the cause of the veteran's death. The appellant
acknowledges, however, that medical records documenting treatment
for pulmonary tuberculosis proximate to the veteran's release from
service are not available. Such an allegation does not constitute
a valid claim of CUE. As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that time,
were not before the adjudicator (i.e., more than a simple
disagreement as to how the facts were weighed or evaluated), or the
statutory or regulatory provisions extant at the time were
incorrectly applied," (2) the error must be "undebatable" and the
sort "which, had it not been made, would have manifestly changed
the outcome at the time it was made," and (3) a determination that
there was CUE must be based on the record and law that existed at
the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v.
Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently stressed
the rigorous nature of the concept of CUE. "Clear and unmistakable
error is an administrative failure to apply the correct statutory
and regulatory provisions to the correct and relevant facts; it is
not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1
Vet. App. 370, 372 (1991). CUE "are errors that are undebatable, so
that it can be said that reasonable minds could only conclude that
the original decision was fatally flawed at the time it was made."
Russell, 3 Vet. App. at 313. "It must always be remembered that
[clear and unmistakable error] is a very specific and rare kind of
error."' Fugo v. Brown, 6 Vet. App. 40, 43 (1993). A disagreement
with how the

- 6 - 

Board evaluated the facts is inadequate to raise the claim of clear
and unmistakable error. Luallen v. Brown, 8 Vet. App. 92, 95
(1995).

In this case, the correct facts, as set forth in the available
service medical records, private medical reports dated from 1967 to
1997, and in VA medical reports dated in 1986, were before the
Board at the time of the May 1998 decision. This evidence is
conspicuously negative for any medical opinion evidence that the
pulmonary tuberculosis which was an underlying cause of the
veteran's death was incurred in service. Thus, the determination
that the cause of the veteran's death was not related to his period
of service as concluded in the May 1998 decision, in the absence of
competent medical evidence of a causal relationship, is not an
"undebatable" error. The May 1998 Board decision was, therefore,
consistent with and supported by the law then applicable for
determining whether the appellant had met her initial burden of
submitting evidence sufficient to establish each of the basic
elements of a well-grounded claim for service connection for the
cause of the veteran's death. See 38 U.S.C.A. 5107(a) (West 1991);
Caluza, supra; Ramey v. Brown, 9 Vet. App. 40 (1996). Accordingly,
the undersigned determines that the denial of service connection
for the cause of the veteran's death was a reasonable exercise of
adjudicatory judgment and did not involve clear and unmistakable
error.

Similarly, the undersigned would also note that the arguments
raised by the appellant relate to the interpretation and evaluation
of the evidence. In this respect, the veteran has raised a generic
allegation of error concerning the May 1998 Board decision, but not
necessarily the discrete issue of CUE. The appellant has alleged
that the May 1998 decision was the product of error because the
member of the Board failed to accord the benefit of the doubt, and
to adequately consider all of the evidence of record, with
particular consideration given to the chronic nature of
symptomatology associated with the veteran's pulmonary
tuberculosis, in addition to the recorded medical history relating
the onset of such symptoms to a period proximate to the veteran's
release from service. In an attempt to support that argument, the
facts are argued to be inconsistent with the 1998 denial of service
connection for the cause of the veteran's death. That line of
argument clearly

- 7 -

represents an example of disagreement with respect to the manner in
which the evidence was interpreted and evaluated, and as such
cannot constitute a basis for a finding of CUE. See 64 Fed. Reg. at
2139 (to be codified at 38 C.F.R. 20.1403(d)(3)); see also Luallen,
supra.

Following a careful and considered review of the evidence of
record, the undersigned concludes that the moving party has not set
forth specific allegations of error, either of fact or law, in the
May 1998 decision by the Board.

Accordingly, in the absence of any additional allegations, the
motion is denied.

ORDER

The motion for revision of the May 1998 Board decision on the
grounds of clear and unmistakable error is denied.

Deborah W. Singleton 
Member, Board of Veterans' Appeals

- 8 - 



